          Case 1:19-cv-09522-AKH Document 10 Filed 10/21/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
MADHULINA BANDYOPADHYAY,                                                :
                                                                        :
                                    Plaintiff,                          :   Index No.:
                                                                        :
         -against-                                                      :
                                                                        :   COMPLAINT
FEDERAL RESERVE BANK of NEW YORK,                                       :
FEDERAL RESERVE BANK of CHICAGO and                                     :   Jury Trial Demanded
BILL DIXON,                                                             :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X


        Plaintiff MADHULINA BANDYOPADHYAY by her attorneys, Nicotra Law, PLLC,

complaining of Defendants FEDERAL RESERVE BANK of NEW YORK and FEDERAL

RESERVE BANK of CHICAGO and BILL DIXON, alleges as follows:

                                       NATURE OF THE ACTION

        The Plaintiff, MADHULINA BANDYOPADHYAY (“Ms. Bandyopadhyay” or

“Plaintiff”), brings this action to seek redress for race, national origin and age discrimination and

retaliation that she suffered while under the joint employ of the FEDERAL RESERVE BANK of

CHICAGO (FRBC) and FEDERAL RESERVE BANK of NEW YORK (FRBNY) and under the

supervision of BILL DIXON (“Mr. Dixon”), and FRBNY employee, pursuant to Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., Civil Rights Act of 1866, 42 U.S.C. §1981,

as amended by the Civil Rights Act of 1991 (“Section 1981”), New York State’s Human Rights

Law, NYS Exec. Law § 296, et seq., and New York City Human Rights Laws, New York City

Administrative Code Sections 8-107.




                                                             1
         Case 1:19-cv-09522-AKH Document 10 Filed 10/21/19 Page 2 of 16



                                              PARTIES

        1.      Ms. Bandyopadhyay is South Asian and was born in India. She currently resides in

the State of Texas, County of Bexar and was jointly employed by FRBC and FRBNY from

February 2018 to January 12, 2019.

        2.      Defendant Federal Reserve Bank of New York (“FRBNY”), is one of twelve

Federal Reserve Banks of the United States, with its principal place of business at 33 Liberty

Street, New York, New York 10045. It is a corporate instrumentality of the United States, created

by Congress, with its own board of directors.

        3.      Defendant Federal Reserve Bank of Chicago (“FRBC”) is one of twelve Federal

Reserve Banks of the United States, with its principal place of business at 230 South LaSalle Street

Chicago, IL 60604. It is a corporate instrumentality of the United States, created by Congress, with

its own board of directors.

        4.      Defendant Bill Dixon (“Mr. Dixon”) is, and was at all relevant times, employed by

FRBNY as a Supervising Examiner. At all relevant times, Mr. Dixon, exercised supervisory

authority over the Plaintiff and had the power to hire, fire, and/or directly affect the terms and

conditions of Plaintiff’s employment as well as control her daily work activities.

        5.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1357,

in that this is a civil action “arising under the Constitution, laws or treaties of the United States”

and pursuant to 12 U.S.C. § 632, which provides that “all suits of a civil nature at common law or

in equity to which any Federal Reserve bank shall be a party shall be deemed to arise under the

laws of the United States, and the district courts of the United States shall have original jurisdiction

of all such suits.” This Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367(a).




                                                       2
         Case 1:19-cv-09522-AKH Document 10 Filed 10/21/19 Page 3 of 16



       6.      Venue in the Southern District of New York is appropriate pursuant to 28 U.S.C. §

1391(b), in that Defendant FRBNY maintains its headquarters and a substantial part of the events

giving rise to Plaintiff’s claims occurred within the Southern District of New York.

       7.      Plaintiff has exhausted all of the condition’s precedent to the commencement of

this action. Plaintiff filed a complaint with the Equal Employment Opportunity Commission

(“EEOC”) alleging the unlawful discrimination, which forms the basis of the instant complaint.

The EEOC provided Plaintiff with a “Right to Sue” letter, on July 31, 2019.

                FACTS UPON WHICH ALL CAUSES OF ACTION ARISE

       8.      Ms. Bandyopadhyay is a highly skilled Financial Analyst and Financial Risk

Manager. She has an MBA in Analytical Finance and Accounting and is pursuing a Ph.D. in

Business Modeling. Ms. Bandyopadhyay is certified as a Financial Risk Manager (“FRM”), a

Chartered Alternative Investment Analyst (“CAIA”) and a Chartered Financial Analyst (“CFA”).

       9.      In 2013, Ms. Bandyopadhyay began working for the Federal Government and in

June of 2015, Ms. Bandyopadhyay began working for FRBC as a Risk Management Consultant

and Senior Quantitative Specialist.

       10.     Between 2015 and 2017, while employed by FRBC, Ms. Bandyopadhyay served as

the Assigned Point of Contact (“APC”) for Model Risk Management (“MRM”) for several local

banks while simultaneously working on the Comprehensive Capital Analysis Review (“CCAR”).

Ms. Bandyopadhyay received satisfactory evaluations from FRBC.

       11.     In January 2018, Ms. Bandyopadhyay was invited to join the Large Institution

Supervision Coordination Committee (“LISCC”) on the Counterparty Credit Risk (“CCR”) team

under the control of FRBNY.




                                                    3
        Case 1:19-cv-09522-AKH Document 10 Filed 10/21/19 Page 4 of 16



       12.      The LISCC is a Federal Reserve System-wide committee tasked with overseeing

the supervision of the largest, most systemically important financial institutions in the United

States. It is overseen by the LISCC Operating Committee and is executed by staff supplied by

multiple Reserve Banks and the Board.

       13.      In February of 2018, Ms. Bandyopadhyay began working on the CCR.

       14.      Ms. Bandyopadhyay’s time was thereafter split between FRBNY and the FRBC as

follows: Eighty-six percent of Ms. Bandyopadhyay’s time was spent on projects under the control

of, and benefiting, the FRBNY. The remaining fourteen percent of her time was assigned to FRBC

projects not related to LISCC.

       15.      Thus, Ms. Bandyopadhyay spent the vast majority of her working time in New York

where she reported to FRBNY supervisor Bill Dixon (“Mr. Dixon”) working out of the FRBNY’s

headquarters.

       16.      Mr. Dixon supervised Ms. Bandyopadhyay’s projects and managed her day to day

activities. Mr. Dixon reported to Jeff Kowalak (“Mr. Kowalak”) a senior supervising officer also

employed by the FRBNY.

       17.      In or around February of 2018, Ms. Bandyopadhyay asked her Chicago supervisor,

Liming Brotcke (“Ms. Brotcke”), how her semi-annual and annual reviews would be coordinated

between FRBC and FRBNY. Ms. Brotcke told Ms. Bandyopadhyay that Mr. Dixon would be

responsible for coordinating and conducting the review, and she would play a smaller role based

on the allocation of Ms. Bandyopadhyay’s projects.

       18.      In March of 2018, before Ms. Bandyopadhyay had done any work for Mr. Dixon,

Ms. Bandyopadhyay asked Mr. Dixon about the performance review process. Mr. Dixon




                                                     4
         Case 1:19-cv-09522-AKH Document 10 Filed 10/21/19 Page 5 of 16



responded, “The lowest grades are the same everywhere, it means either you leave or get fired.”

Ms. Bandyopadhyay was shocked by this response and perceived it as a termination threat.

       19.     Thereafter, Mr. Dixon subjected Ms. Bandyopadhyay to a hostile work

environment based on Ms. Bandyopadhyay’s race and national origin.

       20.     Between April of 2018 and December of 2018, Mr. Dixon targeted Ms.

Bandyopadhyay, and subjected her to differential treatment based on her race and national origin

which interfered with her ability to perform her job, including but not limited to the following:

               a. Mr. Dixon assigned Ms. Bandyopadhyay a larger workload than his other

                   subordinates—even though Ms. Bandyopadhyay was not assigned on a fulltime

                   basis to FRBNY.

               b. Mr. Dixon failed to offer Ms. Bandyopadhyay support / guidance on her

                   projects and avoided communicating with Ms. Bandyopadhyay.

               c. Mr. Dixon assigned Ms. Bandyopadhyay to work on a project, BMKT and

                   failed to allocate any time in her schedule for the project.

               d. Mr. Dixon failed to include Ms. Bandyopadhyay on email chains related to her

                   projects.

               e. Mr. Dixon directed Ms. Bandyopadhyay to repeatedly and unnecessarily

                   change her evaluations, which increased Ms. Bandyopadhyay’s workload and

                   which harmed her professional integrity.

               f. Mr. Dixon directed Ms. Bandyopadhyay to work with an external counterpart

                   on her CCAR project. By assigning Ms. Bandyopadhyay a counterpart from

                   another agency, Mr. Dixon greatly increased the amount of time and work




                                                     5
        Case 1:19-cv-09522-AKH Document 10 Filed 10/21/19 Page 6 of 16



                  required to complete the project. Only Ms. Bandyopadhyay, and her two Indian

                  colleagues, were assigned external counterparts.

              g. Mr. Dixon refused to meet with Ms. Bandyopadhyay for mid-year reviews but

                  met with other employees under his charge.

              h. Mr. Dixon denied Ms. Bandyopadhyay the opportunity to participate in a

                  national vetting of a project that she was working on but allowed her non-Indian

                  co-workers to attend.

              i. Mr. Dixon denied Ms. Bandyopadhyay’s request to use her accrued vacation

                  time to return to India after her mother’s death.

       21.    Between March of 2018 and December of 2018, Mr. Dixon made numerous

discriminatory and derogatory remarks about Ms. Bandyopadhyay’s race and national origin,

including the following:

              a. On one occasion, Ms. Bandyopadhyay asked Mr. Dixon why time had not been

                  scheduled for her to complete the BMKT project. Ms. Bandyopadhyay asked if

                  it was due to budgetary restraints. Mr. Dixon responded, “No. Because cheap

                  Indian labor does not matter.”

              b. On another occasion, Ms. Bandyopadhyay’s asked Mr. Dixon why she, and two

                  other Indian employees under his charge, were assigned external counterparts

                  while the others were not. Ms. Bandyopadhyay explained that sharing data with

                  non-FRBNY employees was time consuming. In response, Mr. Dixon shrugged

                  and again made a comment about “cheap Indian labor.”




                                                    6
         Case 1:19-cv-09522-AKH Document 10 Filed 10/21/19 Page 7 of 16



               c. On another occasion, while Ms. Bandyopadhyay was working at an offsite

                   examination, Mr. Dixon told Ms. Bandyopadhyay that people from “non-

                   English speaking countries did not know how to write English reports.”

               d. On another occasion, Mr. Dixon told Ms. Bandyopadhyay that “people from

                   corrupt countries like India and Bangladesh have no business in being in

                   regulatory roles.”

       22.     Between June of 2018 and November of 2018, Ms. Bandyopadhyay complained

about Mr. Dixon’s discriminatory treatment to FRBNY and FRBC supervisory employees:

               a. Ms. Bandyopadhyay complained on multiple occasions about Mr. Dixon to Ms.

                   Brotcke. Ms. Bandyopadhyay reiterated Mr. Dixon’s discriminatory comments

                   and told Ms. Brotcke that Mr. Dixon was treating her unfairly, scrutinizing her

                   work, and not providing any support. Ms. Bandyopadhyay also told Ms.

                   Brotcke that she was concerned that Mr. Dixon was trying to set her up for

                   failure and had refused to provide her with a mid-year review.

               b. Ms. Bandyopadhyay complained to Mr. Kowalak that Mr. Dixon was treating

                   her unfairly, denied her a mid-year review and had made numerous

                   disrespectful comments. Specifically, Ms. Bandyopadhyay told Mr. Kowalak

                   the Mr. Dixon told her that non-English people could not write reports.

       23.     Following the complaints, Mr. Dixon’s treatment worsened.

       24.     For example, weeks/days after complaining to Mr. Kowalak, Mr. Dixon excluded

Ms. Bandyopadhyay from a national vetting session. As a result, Ms. Bandyopadhyay was denied

the opportunity to present the results of her examination.




                                                     7
           Case 1:19-cv-09522-AKH Document 10 Filed 10/21/19 Page 8 of 16



       25.     On another, in or around October 2018, Mr. Dixon displayed his retaliatory animus

toward Ms. Bandyopadhyay by belittling Ms. Bandyopadhyay in the presence of her colleague and

stating, that Ms. Bandyopadhyay could take him to court but that she would lose just like Carmen

Segarra.

       26.     On several occasions, when Ms. Bandyopadhyay complained to Mr. Dixon about

his disparate treatment, Mr. Dixon warned Ms. Bandyopadhyay to wait for her performance

review, threatened her with termination and told her that she should resign.

       27.     On December 3, 2018, Ms. Bandyopadhyay received her performance evaluation.

Ms. Bandyopadhyay received the lowest possible rating. Mr. Dixon judged each of her projects

harshly and did not include projects that Ms. Bandyopadhyay worked on where others had lauded

her performance.

       28.     On December 3, 2018, Ms. Bandyopadhyay also met with Jeff Donarsky (“Mr.

Donarsky”), an Assistant Vice President at FRBC. Ms. Bandyopadhyay complained to Mr.

Donarsky about her baseless evaluation and asked to be transferred out of Mr. Dixon’s group. Mr.

Donarsky refused to transfer Ms. Bandyopadhyay out of CCR and told Ms. Bandyopadhyay that

she would be placed on probation.

       29.     Later that day, Mr. Dixon told Ms. Bandyopadhyay, that she should immediately

resign because once she was placed on probation and was fired “for cause” she would never get

another federal job. He also told Ms. Bandyopadhyay, “it’s hard for foreign women who are not

young anymore.”

       30.     Ms. Bandyopadhyay complained, on or around December 10, 2019, to Yaniv

Gershon (“Mr. Gershon”), a LISCC leader, about her baseless review and Mr. Dixon’s derogatory

comments.




                                                    8
         Case 1:19-cv-09522-AKH Document 10 Filed 10/21/19 Page 9 of 16



       31.     A few days later, Ms. Bandyopadhyay complained to the Chicago Employee

Involvement Group (“EIG”) and Kevin Stiroh (“Mr. Stiroh”), an FRBNY supervisor, about her

baseless review and Mr. Dixon’s discriminatory treatment.

       32.     Around the second week of December, Ms. Bandyopadhyay received an email

notification removing her from LISCC.

       33.     Shortly thereafter, Ms. Bandyopadhyay was informed that 100% of her time for

2019 would be assigned to BMKT, which was operated out of NY part of LISCC. Upon receiving

the notice, Ms. Bandyopadhyay alerted Mr. Gershon.

       34.     Around December 27, 2018, Ms. Bandyopadhyay received an email from Mr.

Dixon. Mr. Dixon assigned Ms. Bandyopadhyay a time sensitive LISCC project. At the time, Ms.

Bandyopadhyay no longer had access to the LISCC data necessary for the completion of the

project. Ms. Bandyopadhyay perceived this assignment as a means to justify her termination.

       35.     Fearful that she would be immediately terminated for not being able to complete

Mr. Dixon’s assignment, and wary of Mr. Dixon’s comment that she would be unable to get

another federal job if she was terminated, Ms. Bandyopadhyay was forced to resign.

       36.     Since that date, Ms. Bandyopadhyay has attempted to secure another federal job.

However, as a result of Mr. Dixon’s discriminatory actions, and FRBNY and FRBC’s failure to

cure such conduct, Ms. Bandyopadhyay has been unable to find comparable employment.

                                   FIRST CAUSE OF ACTION
                      (Race & National Origin Discrimination Under Title VII)

       37.     Plaintiff repeats and realleges each and every allegation contained in paragraphs

“1” through “36” above, with the same force and effect as if fully set forth herein.




                                                     9
        Case 1:19-cv-09522-AKH Document 10 Filed 10/21/19 Page 10 of 16



        38.     Title VII, as codified in 42 U.S.C. § 2000e-2, prohibits discrimination against any

individual with respect to her compensation, terms, conditions, or privileges of employment,

because of such individual’s race or national origin.

        39.     Defendants discriminated against the Plaintiff by subjecting her hostile work

environment, denying her career opportunities, issuing a poor performance evaluation, placing her

probation and constructively terminating her employment based on her race and national origin.

        40.     As a result of Defendants’ intentional and discrimination, Plaintiff has suffered

injury to her career, emotional distress and financial harm.

        41.     Accordingly, Plaintiff is entitled to economic, compensatory and punitive damages

in an amount to be determined at trial, in addition to interest, reasonable attorneys' fees and costs.

                                      SECOND CAUSE OF ACTION
                                       (Retaliation Under Title VII)

        42.     Plaintiffs repeat and reallege each and every allegation set forth in paragraphs “1”

through “41”, as if set forth in full herein.

        43.     Plaintiff complained about the hostile work environment, disparate treatment, and

Mr. Dixon’s derogatory comments to FRBNY and FRBC supervisors.

        44.     As a result of Plaintiff’s complaints, Defendants retaliated against Plaintiff by

subjecting her to a hostile work environment, denying her career opportunities, issuing a poor

performance evaluation, placing her probation and constructively terminating her employment.

        45.     The Defendants’ retaliation against Plaintiffs violates Plaintiff’s federally protected

rights under Title VII.

        46.     As a result of Defendants’ retaliatory conduct, Plaintiff has suffered injury to her

career, emotional distress and financial harm.




                                                      10
        Case 1:19-cv-09522-AKH Document 10 Filed 10/21/19 Page 11 of 16



        47.     Accordingly, Plaintiff is entitled to economic, compensatory and punitive damages

in an amount to be determined at trial, in addition to interest, reasonable attorneys' fees and costs.

                                      THIRD CAUSE OF ACTION
                                    (Race Discrimination Under §1981)

        48.     Plaintiffs repeat and reallege each and every allegation set forth in paragraph “1”

through “47”, as if set forth in full herein.

        49.     Plaintiff is a member of a protected class who has been subjected to discrimination

on the basis of her race that has interfered with her protected rights under §1981 to enjoy all

“benefits, privileges, terms and conditions of the contractual relationship.”

        50.     When Defendants denied Plaintiff opportunities for career advancement, issued a

poor performance evaluation, placed on probation and constructively discharged the Plaintiff,

Defendants denied Plaintiffs the benefits and privileges of her contracts based upon her race.

        51.     Defendants’ denial of the benefits and privileges to the Plaintiff was intentional,

malicious and otherwise in reckless disregard of Plaintiff’s rights under Section 1981.

        52.     As a result of Defendants’ intentional discrimination, Plaintiff has suffered injury

to her career, emotional distress and financial harm.

        53.     Accordingly, Plaintiff is entitled to economic, compensatory and punitive damages

in an amount to be determined at trial, in addition to interest, reasonable attorneys' fees and costs.

                                      FOURTH CAUSE OF ACTION
                                        (Retaliation Under §1981)

        54.     Plaintiffs repeat and reallege each and every allegation set forth in paragraph “1”

through “53”, as if set forth in full herein.

        55.     Plaintiff complained about the hostile work environment, disparate work scrutiny

and treatment, and Mr. Dixon’s derogatory comments to FRBNY and FRBC management.




                                                     11
        Case 1:19-cv-09522-AKH Document 10 Filed 10/21/19 Page 12 of 16



       56.     As a result of Plaintiff’s complaints, Defendants subjected Plaintiff to retaliation,

in that Plaintiff was subjected to a hostile work environment, denied career opportunities, issued a

poor performance evaluation, placed on probation and constructively discharged.

       57.     When Defendants retaliated against Plaintiff for reporting the discrimination, they

violated her contractual rights to engage in a protected activity.

       58.     Defendants’ conduct was intentional, malicious and in reckless disregard of

Plaintiff’s protected rights under Section 1981 of the Civil Rights Act of 1866.

       59.     As a result of Defendants’ retaliatory conduct, Plaintiff has suffered injury to her

career, emotional distress and financial harm.

       60.     Accordingly, Plaintiff is entitled to economic, compensatory and punitive damages

in an amount to be determined at trial, in addition to interest, reasonable attorneys' fees and costs.

                                   FIFTH CAUSE OF ACTION
                          (Race & National Origin Discrimination Under the
                                New York State Human Rights Law)

       61.     Plaintiff repeats and realleges each and every allegation contained in paragraphs

“1” through “60” above, with the same force and effect as if fully set forth herein.

       62.     The New York State Human Rights Law (“NYSHRL”), Section §296, prohibits

unlawful discriminatory employment practices on the basis of race and national origin.

       63.     Defendants violated the NYSHRL by discriminating against the Plaintiff by

subjecting her hostile work environment, denying her career opportunities, issuing a poor

performance evaluation, placing her probation and constructively terminating her employment

based on her race and national origin.

       64.     As a result of Defendants’ intentional discrimination, Plaintiff has suffered injury

to her career, emotional distress and financial harm.




                                                     12
        Case 1:19-cv-09522-AKH Document 10 Filed 10/21/19 Page 13 of 16



       65.     Accordingly, Plaintiff is entitled to economic and compensatory damages in an

amount to be determined at trial.

                                    SIXTH CAUSE OF ACTION
                     (Retaliation Under the New York State Human Rights Law)

       66.     Plaintiff repeats and realleges each and every allegation contained in paragraphs

“1” through “65” above, with the same force and effect as if fully set forth herein.

       67.     Plaintiff complained about the hostile work environment, disparate work treatment,

and Mr. Dixon’s derogatory comments to FRBNY and FRBC supervisors.

       68.     As a result of Plaintiff’s complaints, the Defendants subjected Plaintiff to a hostile

work environment, denied her career opportunities, issued a poor performance evaluation, placed

her probation and constructively terminated from her employment.

       69.     Defendants’ retaliation against Plaintiff violates Plaintiff’s protected rights under

the New York State Human Rights Law.

       70.     As a result of Defendants’ retaliatory conduct, Plaintiff has suffered injury to her

career, emotional distress and financial harm.

       71.     Accordingly, Plaintiff is entitled to economic and compensatory damages in an

amount to be determined at trial.

                                 SEVENTH CAUSE OF ACTION
                   (Discrimination Under the New York City Human Rights Law)

       72. Plaintiff repeats and reiterates the allegations contained in paragraphs “1” through “71”

as if incorporated and realleged herein.

       73.     Defendants discriminated against the Plaintiff by subjecting her hostile work

environment, denying her career opportunities, issuing a poor performance evaluation, placing her




                                                    13
        Case 1:19-cv-09522-AKH Document 10 Filed 10/21/19 Page 14 of 16



probation and constructively terminating her employment based on her race and national origin in

violation of the New York City Human Rights Laws, N.Y.C. Admin. Code Section 8-107.

       74. Defendants subjected Plaintiff to continuous hostility and treated her less favorably

than other employees based on her national origin and race.

       75. Defendants’ conduct was intentional, malicious and otherwise in reckless disregard of

Plaintiff’s protected rights in violation of the New York City Human Rights Laws, N.Y.C. Admin.

Code Section 8-107.

       76.     As a result of Defendants’ intentional discrimination, Plaintiff has suffered injury

to her career, emotional distress and financial harm.

       77.     Accordingly, Plaintiff is entitled to economic, compensatory and punitive damages

in an amount to be determined at trial, in addition to interest, reasonable attorneys' fees and costs.

                                    EIGHTH CAUSE OF ACTION
                      (Retaliation Under the New York City Human Rights Law)

       78. Plaintiff repeats and realleges each and every allegation contained in paragraphs “1”

through “78”, above, with the same force and effect as if fully set forth herein.

       79. Defendants retaliated against Plaintiff on the basis of her protected complaints of

discrimination in violation of N.Y.C. Admin. Code Sections 8-107(7).

       80. Between June 2018 and January 2019, Plaintiff repeatedly complained about

Defendants’ discriminatory conduct, derogatory remarks and disparate treatment.

       81.     As a result of Plaintiff’s complaints, Defendants subjected Plaintiffs to retaliation,

in that Plaintiff was subjected to a hostile work environment, denied career opportunities, issued a

poor performance evaluation, placed on probation and constructively discharged.




                                                     14
        Case 1:19-cv-09522-AKH Document 10 Filed 10/21/19 Page 15 of 16



       82. Defendants’ conduct was intentional, malicious and otherwise in reckless disregard of

Plaintiff’s protected rights in violation of the New York City Human Rights Laws, N.Y.C. Admin.

Code Sections 8-107(1), 8-107(2) and 8-107(3).

       83.      As a result of Defendants’ intentional and discrimination, Plaintiff has suffered

injury to her career, emotional distress and financial harm.

       84.      Accordingly, Plaintiff is entitled to economic, compensatory and punitive damages

in an amount to be determined at trial, in addition to interest, reasonable attorneys' fees and costs.

                                   DEMAND FOR TRIAL BY JURY

       85. Plaintiff demands a trial by jury.

                                     PRAYER FOR RELIEF

       WHEREFORE, based on the foregoing, Plaintiff respectfully requests that this Court enter

judgment against Defendants awarding Plaintiff:

             A. On the FIRST CAUSE OF ACTION, Plaintiff is entitled to economic and

                compensatory damages plus interest in an amount to be determined at trial, in

                addition to reasonable costs, attorneys’ fees and punitive damages;

             B. On the SECOND CAUSE OF ACTION, Plaintiff is entitled to economic and

                compensatory damages plus interest in an amount to be determined at trial, in

                addition to reasonable costs, attorneys’ fees and punitive damages;

             C. On the THIRD CAUSE OF ACTION, Plaintiff is entitled to economic and

                compensatory damages plus interest in an amount to be determined at trial, in

                addition to reasonable costs, attorneys’ fees and punitive damages;




                                                     15
      Case 1:19-cv-09522-AKH Document 10 Filed 10/21/19 Page 16 of 16



         D. On the FOURTH CAUSE OF ACTION, Plaintiff is entitled to economic and

            compensatory damages plus interest in an amount to be determined at trial, in

            addition to reasonable costs, attorneys’ fees and punitive damages;

         E. On the FIFTH CAUSE OF ACTION, Plaintiff is entitled to economic and

            compensatory damages and interest in an amount to be determined at trial;

         F. On the SIXTH CAUSE OF ACTION, Plaintiff is entitled to economic and

            compensatory and interest in an amount to be determined at trial;

         G. On the SEVENTH CAUSE OF ACTION, Plaintiff is entitled to economic and

            compensatory damages plus interest in an amount to be determined at trial, in

            addition to reasonable costs, attorneys’ fees and punitive damages;

         H. On the EIGHTH CAUSE OF ACTION, Plaintiff is entitled to economic and

            compensatory damages plus interest in an amount to be determined at trial, in

            addition to reasonable costs, attorneys’ fees and punitive damages; and

         I. Such other and future relief that this Honorable Court deems just and proper.



Dated: New York, New York
       October 15, 2019



                                                 Nicotra Law, PLLC:



                                                 ___________________
                                                  Rachel Nicotra, Esq.
                                                  33 West 19th Street, 4th Floor
                                                  New York, NY 10011
                                                  (646) 462-3960
                                                  Attorneys for Plaintiff




                                                16
